Citation Nr: 1537031	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  11-02 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an ear disability, to include spasm eustachian tube.  

2.  Entitlement to an increased initial disability rating in excess of 50 percent disabling for a service-connected respiratory condition (identified as chronic sleep disorder, upper airway resistant syndrome with bronchitis).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from and from August 1996 to November 2001 and from October 2002 to February 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma (though jurisdiction now lies with the Houston, Texas RO).

With respect to the Veteran's claim for entitlement to service connection for an ear disability, to include spasm eustachian tube, the Veteran filed a claim in January 2009 and noted that he was filing for entitlement to service connection for (as relevant) bilateral hearing loss.  On a September 2010 VA Form 21-0820 (Report of General Information) was information regarding a telephone conversation between a VA representative and the Veteran.  The form noted that the Veteran:

explained that he knew his hearing was not too bad, [h]e explained the real problem has been sharp pains in his right ear averaging twice weekly ever since his return [f]rom Germany while in service.  Everyone keeps trying to steer him to hearing loss; but the pain is his real complaint and claim.

The United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  Based on the Veteran's statements as reflected on the September 2010 VA Form 21-0820 and the October 2010 VA examination report to be discussed below, the Board has phrased the issue on appeal as listed on the cover page above.

With respect to the Veteran's claim for entitlement to an increased initial rating in excess of 50 percent disabling for a service-connected respiratory condition, the Veteran filed a claim in January 2009 and noted that he was filing for entitlement to service connection for bronchitis and obstructive sleep apnea.  The April 2009 rating decision on appeal granted entitlement to service connection for bronchitis and established a noncompensable (0 percent) disability rating, effective January 12, 2009.  The accompanying April 2009 codesheet indicated that the condition was evaluated under Diagnostic Code 6600 (Bronchitis, chronic).  Subsequently, a January 2011 rating decision granted entitlement to service connection for chronic sleep disorder, upper airway resistant syndrome (claimed as sleep apnea) with bronchitis and established a 50 percent disability rating, effective January 12, 2009.  The accompanying January 2011 codesheet indicated that the condition was evaluated under Diagnostic Code 6599-6847 (Sleep Apnea Syndromes (Obstructive, Central, Mixed)).  The hyphenated code is intended to show that the Veteran's service-connected respiratory condition is rated analogously to sleep apnea syndromes.  See 38 C.F.R. § 4.20 (2014) (an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization, and symptomatology are closely analogous); 38 C.F.R. § 4.27 (2014) (unlisted disabilities rated by analogy are assigned a four digit diagnostic code with the first two numbers selected from the rating schedule that most closely identify the part or system of the body involved and then the last two digits of "99").  Pursuant to 38 C.F.R. § 4.96(a) (2014), ratings under Diagnostic Codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Rather, "[a] single rating will be assigned under the diagnostic code which reflects the predominant disability."  38 C.F.R. § 4.96(a) (2014).  The Board notes that the January 2011 Statement of the Case listed the issue on appeal as "[e]valuation of bronchitis, currently evaluated as 0 percent disabling" and the February 2015 Supplemental Statement of the Case (SSOC) listed the issue on appeal as "[e]valuation for bronchitis currently 0 percent disabling."  Based on the history of this case discussed above and that the Veteran's service-connected bronchitis has been listed on the codesheet as part of a respiratory condition identified as chronic sleep disorder, upper airway resistant syndrome with bronchitis, pursuant to 38 C.F.R. § 4.96(a) (2014), the Board has phrased the issue on appeal as listed on the cover page above.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The issue of entitlement to an increased initial disability rating in excess of 50 percent disabling for a service-connected respiratory condition (identified as chronic sleep disorder, upper airway resistant syndrome with bronchitis) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, an ear disability, to include spasm eustachian tube, was caused by the Veteran's service-connected allergic rhinitis.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for an ear disability, to include spasm eustachian tube, as secondary to service-connected allergic rhinitis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of the Veteran's claim for entitlement to service connection for an ear disability, to include spasm eustachian tube, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened the nonservice-connected disability for which service connection is sought.  38 C.F.R.  § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

As noted in the introduction above, while the Veteran filed a claim in January 2009 and noted that he was filing a claim for entitlement to service connection for bilateral hearing loss, the Veteran's statements as reflected on the September 2010 VA Form 21-0820 indicated that "his real complaint and claim" was related to an ear condition that was manifested by "sharp pains in his right ear."

The Veteran was afforded a VA examination in October 2010.  The type of exam was noted as "[p]ain in right ear."  Under the medical history section it was noted that the Veteran reported "a sudden sharp pain in his right ear two or three times a week, lasting for two or three seconds ever since 2002."  A diagnosis was provided of "[s]pasm eustachian tube secondary to allergic rhinitis."  The Veteran was granted entitlement to service connection for allergic rhinitis in a September 2005 rating decision, effective May 2005.  The Board finds the October 2010 examination report, which provided a diagnosis of an ear disability, specifically spasm eustachian tube, as secondary to the Veteran's service-connected allergic rhinitis, to be highly probative.  While no rationale was provided, there is no competent evidence of record contrary to the findings contained in the October 2010 VA examination report.  As such, and resolving reasonable doubt in the Veteran's favor, the Board concludes that an ear disability, to include spasm eustachian tube, was caused by the Veteran's service-connected allergic rhinitis.  As such, the criteria for entitlement to service connection for an ear disability, to include spasm eustachian tube, as secondary to service-connected allergic rhinitis have been met and the Veteran's claim is therefore granted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).

The Board additionally notes that, as discussed above, the Veteran filed a claim in January 2009 and noted that he was filing for entitlement to service connection for bilateral hearing loss.  For purposes of applying VA laws, impaired hearing is considered a disability when certain auditory thresholds are met or when certain speech recognition scores using the Maryland CNC Test are measured.  See 38 C.F.R. § 3.385 (2014).  The Veteran was afforded a VA examination in October 2010, which contained audiometric results and speech recognition scores.  The results contained in the October 2010 VA examination report did not meet the criteria for a hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385 (2014).

Further, the Board is aware of and has considered the provisions of 38 C.F.R. § 4.14 (2014) that the evaluation of the same disability under various diagnoses, known as pyramiding, must be avoided and that the Veteran is also service-connected for tinnitus.  The Agency of Original Jurisdiction will consider these provisions when rating the Veteran's service-connected (as granted herein) ear disability, to include spasm eustachian tube.


ORDER

Entitlement to service connection for an ear disability, to include spasm eustachian tube, is granted.


REMAND

With respect to the Veteran's service-connected respiratory condition, the Veteran was afforded a VA examination in October 2010.  Under the medical history section it was noted that the Veteran reported "that he has an acute episode of bronchitis at least twice a year associated with the allergy season and reaction with the bronchitis necessitating antibiotics usually lasting anywhere from 10-12 weeks twice a year."  The examination report noted that "[d]uring the time of the bronchitis, [the Veteran] has severe productive cough with mild sputum" and that the Veteran subjectively complained of "[n]asal congestion, difficulty sleeping, coughing and short of breath when he has the bronchitis."  The examination report also noted that the Veteran's "lungs are currently clear.  There are no rales, no rhonchi, no wheezing, with good breath sounds throughout both lung fields."  In the Veteran's May 2009 Notice of Disagreement (NOD), the Veteran referenced an episode of bronchitis, described his symptoms and treatment and stated that "[t]his has been a routine thing during the winter months for me."  The Veteran also referenced in the May 2009 NOD chronic bronchitis and a sleeping disorder and stated that "this does affect my life, especially between the months of November and February every single year."  The Veteran was afforded a respiratory VA examination in October 2014, which contained a diagnosis of acute bronchitis, quiescent.  Under the medical history section, the examination report noted that the Veteran reported that since basic training, bronchitis had recurred at least two times per year with changes in season.  The examination report also stated that "[d]uring flare, [V]eteran reports initial onset of 'a cold' with sneezing and coughing.  Veteran reports that his cold resolves then 'bronchitis kicks in' with paroxysms of cough...States coughing episodes last 2-4 months during bronchitis flares.  Last flare in Feb/Mar 2014."  The examination report noted that the "Veteran denies flare at present."  

In the Veteran's representative's July 2015 Appellant's Brief, the representative stated that "[i]t is shown that the last VA examination was conducted during a non-aggravating period as noted by the normal chest x-ray and normal lung examination."  The representative also cited the case of Ardison v. Brown, 6 Vet App. 405 (1994).  In Ardison, with respect to evaluating tinea pedis (a skin condition), the Court held that an examination was required during the "active stage" of the disease.  The Court later explained in Voerth v. West, 13 Vet. App. 117 (1999) that a new examination was warranted in Ardison because the Veteran's worsened condition of tinea pedis was a condition that lasted for weeks or months.  In Voerth, however, the Court held that because the Veteran's "worsened condition would only last a day or two," a VA examination was not required during the time of the Veteran's worsened condition.  See Voerth v. West, 13 Vet. App. 117 (1999).

As discussed above, the evidence of record indicates that the Veteran reports experiencing flare ups or an "active stage" of bronchitis that last up to four months in duration.  See October 2014 respiratory VA examination report (noting coughing episodes lasting two to four months during bronchitis flare-ups).  The Veteran has been afforded two VA examinations, one in October 2010 and the other in October 2014, and it appears that both examinations occurred when the Veteran was not experiencing a flare-up or an "active stage" of bronchitis.  Applying Ardison and Voerth to the present case, the reported duration of the Veteran's flare ups or "active stages" of bronchitis are of sufficient duration that remand is required for a new VA examination.  Initially, the Veteran must be asked to provide an estimated time period of the year during which he usually experiences flare-ups or an "active stage" of bronchitis.  The VA examination, to the extent possible, and with consideration of any response provided by the Veteran as to an estimated time period, should be conducted when the Veteran is experiencing a flare-up or an "active stage" of bronchitis.  

Also, while on remand, updated VA treatment records must be obtained.  The Board notes that the most recent VA treatment records of record are dated in September 2009.  Also, while the February 2015 SSOC listed under the evidence section "[e]lectronically reviewed San Antonio VAMC treatment records dated from February 4, 2009 to February 4, 2015," such records were not of record before the Board.  On remand, therefore, all outstanding records, to include those referenced in the February 2015 SSOC, must be obtained.     

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include those referenced in the February 2015 SSOC (San Antonio VAMC treatment records dated from February 4, 2009 to February 4, 2015).  

2.  Ask the Veteran to provide an estimated time period of the year during which he usually experiences flare-ups or an "active stage" of bronchitis.

3.  After completion of the above, afford the Veteran an appropriate VA examination to determine the severity of his service-connected respiratory condition (identified as chronic sleep disorder, upper airway resistant syndrome with bronchitis).  To the extent possible, and with consideration of any response provided by the Veteran as to an estimated time period in response to remand action "2" above, such VA examination should be conducted when the Veteran is experiencing a flare-up or an "active stage" of bronchitis.  If it is not possible to schedule the Veteran for a VA examination during such time period, the examiner should document the Veteran's symptoms based on his description of symptoms during flare-ups or an "active stage" of bronchitis.  

All indicated evaluations, studies, and tests, to include pulmonary function tests, deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.  

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


